Citation Nr: 1424046	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  05-33 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for an eye disability, to include as secondary to service-connected vitiligo. 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980 and from April 1980 to April 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2006, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

In August 2007, the Board remanded this case to the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  In an August 2009 rating decision, the AMC granted service connection for vitiligo and assigned a 10 percent rating, effective September 16, 2004.  Later in August 2009, the Veteran filed a notice of disagreement with regard to the initial rating assigned for vitiligo.  However, he did not file a substantive appeal following issuance of the statement of the case in January 2013, and that issue is not in appellate status.  38 C.F.R. § 20.200, 20.302 (2013).

In August 2013, the Board requested a review of the claims file and an opinion by a Veterans Health Administration (VHA) medical expert.  A VHA medical expert opinion was received in September 2013.  An addendum opinion was received in February 2014.  The Veteran and his representative were provided copies of the VHA opinions later that month, and were advised that they had 60 days to submit additional evidence in connection with the Veteran's claim.  In response, in March 2014, the Veteran stated that he had no additional evidence or argument to submit.



FINDING OF FACT

The Veteran's eye disability was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's eye disability is not related to service or his service-connected vitiligo. 


CONCLUSION OF LAW

The requirements for establishing service connection for an eye disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  

The RO provided the appellant with relevant VCAA notice in September 2004, March 2006, and March 2010 which advised the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006 and March 2010 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in January 2013. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  VA has obtained service treatment records (STRs), post-service treatment records, Social Security Administration (SSA) disability records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

Additionally, the Board also notes that action requested in the prior remands have been undertaken.  Additional post-service treatment records and SSA disability records were obtained.  Attempts to locate additional STRs were conducted.  However, no additional records were obtained.  The Veteran was advised of such in August 2009.  Corrective VCAA notice was provided, a VA examination has been provided, and a VHA medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998))

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence 
and argument to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 
Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection for certain diseases, such as an organic disease of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  See also M21-1MR, Part III, Subpart IV, Ch. 4, B.11.c (recognizing glaucoma as an organic disease of the nervous system). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current eye problems (including decreased vision bilaterally, mild ptosis on the left, and an inability to properly close his left eye) are related to an injury in service when he was hit over his left eye with a metal object while performing duties as an equipment maintenance clerk while stationed in Germany with the HHC, 293rd Engineering Battalion.  He has argued that he sustained a laceration as a result of this injury and received five stitches above his left eyelid in August or September 1980 at a United States Army Health Clinic in Baumholder, Germany.  The Veteran has also recently suggested that his current bilateral eye problems (including pain, decreased vision, swelling, and dryness of the skin around the eyes and eyelids) may be related to his service-connected vitiligo. 

At his January 1976 service entrance examination, the Veteran's vision was normal (20/20 in both eyes), and he reported that he did not wear glasses or contact lenses and that he had no history of eye trouble.  In June 1976, he complained of burning, red eyes and was diagnosed with allergic rhinitis.  In September 1976, he complained of burning, watery eyes and was prescribed Benadryl and Visine.  
In April 1981, he complained of pain and slight swelling under his right eye and was assessed with a right eye sty.  At his December 1979 service separation examination, his eyes were evaluated as normal, and his vision was normal (20/20 in both eyes). 

On a September 1989 report of medical history, the Veteran reported that he had no history of treatment for eye trouble.  At his September 2006 Travel Board hearing, the Veteran acknowledged that he did not seek any treatment for his eyes until the 1990s, when he went to a private clinic in Marianna, Arkansas.  He testified that he had inquired about obtaining these private treatment records, but found that they were unavailable due to the amount of time that had passed. 

VA treatment records dated from June 2004 through June 2008 documented treatment for the Veteran's current eye problems.  In June 2004, it was noted that 
he had some areas of rash around his right eye and that he occasionally had episodes of complete loss of vision in his right eye.  A June 2004 examination revealed a small red papule approximately one millimeter across in his right inner eyelid, and he was assessed with decreased visual acuity.  In September 2004, it was noted that the Veteran had no significant eye history, and he was diagnosed with presbyopia and was prescribed glasses.  In April 2005, it was noted that he had vitiligo with eyelid involvement.  In August 2005, the Veteran reported having a 20-year history of episodes where he was not able to close his left eye, which he said resulted from the in-service injury to his left eye in 1980, and he was assessed with a mild scar at the left superior orbital rim.  In December 2005, he presented with increased irritation, tightness, redness, and dryness around the orbital area (noted to have been present for several weeks), as well as photosensitivity, tearing, blurry vision, and facial swelling under his eyes. 

In January 2006, it was noted that the Veteran had a breakout of vitiligo around his eyes, and that after applying topical treatment, he had developed some eyelid edema and erythematous papules surrounding the eyes.  In February 2006, it was noted that he had developed contact dermatitis periorbitally secondary to using strong topical steroids on his face to treat vitiligo.  In March 2006, the Veteran reported having an unexplained vision decrease of each eye, mild ptosis, and an inability to blink his left eye since his 1980 in-service trauma.  In June 2007, he continued to complain of photophobia, bilateral eye pain, ptosis on the left, swelling and dryness of his left eye skin, and an inability to properly close his left eye.  In April 2008, he continued to complain of photophobia, blurry vision, and eyelid and periorbital swelling of each eye, and it was noted that these symptoms would come and go and had been present for several years.  In April 2008 and June 2008, the Veteran stated that his vague bilateral eye pain, decreased vision, and dry skin around his eyes were related to vitiligo and the treatment that he underwent for vitiligo.

In March 2010, the Veteran underwent a procedure to remove a cyst from his eyelid.  An August 2011 VA treatment record shows reports of photophobia, pain 
in both eyes, ptosis on the left eye, status post-trauma, swelling, and dryness.

In response to a Board remand, the Veteran was examined in April 2010, where he was diagnosed with chalazion of the left upper lid, glaucoma suspect, and vitiligo.  In a January 2013 addendum, the examiner stated that the diagnoses were not caused by the Veteran's vitiligo or an eye injury the Veteran allegedly sustained in 1980.  The examiner noted there was no mention of an injury in the Veteran's service treatment records, and he was first noted to have large optic cups in 2005.  The examiner also stated there were no other signs of glaucoma on any of the Veteran's eye exams.  The examiner concluded that glaucoma is not caused by vitiligo, whereas iritis, uveitis, and chorioditis can be caused by autoimmune disease such as vitiligo, but no signs of any of these problems were found during the April 2010 examination. 

A VHA opinion was provided in September 2013 and the amended opinion was received in February 2014.  After a review and recitation of the pertinent medical evidence, the VHA physician stated that if ptosis was the result of trauma, it would occur immediately after the trauma, not years later as in the Veteran's case.  There is no evidence indicating that the Veteran's service-connected vitiligo caused an eye disability.  The VHA expert noted that the Veteran is a "glaucoma suspect" and may have glaucoma.  He also noted that the Veteran used steroid lotions and creams to treat his service-connected vitiligo.  If these medications get into his eyes and he is a steroid responder, the Veteran can develop secondary glaucoma.  However, the expert stated that there is no evidence that the Veteran is a steroid responder or has any changes from secondary glaucoma without resorting to speculation.  

The February 2014 VHA opinion was provided by an ophthalmologist, is based on a review of the claims file, considered the Veteran's lay assertions, and is supported by sound and detailed rationale.  Thus, the Board finds that it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  The Board also notes that the other opinion of record is consistent in finding that the current eye disability was not etiologically linked to the Veteran's period of active duty or to vitiligo.  Moreover, while glaucoma suspect has been noted, an actual diagnosis of glaucoma has not been established.  

Further, to the extent the Veteran has been diagnosed with presbyopia, such disorder is not a disability for VA purposes.  38 C.F.R. §§ 3.303(c), 4.9 (refractive errors of the eye are not a disease or injury for VA compensation purposes).

While the Veteran contends that his eye disability is related to being struck in service with a metal object over the left eye, and/or his service-connected vitiligo, there is no indication that the Veteran has specialized training sufficient to render a medical opinion on such matter.  In this regard, the etiology of such disorder requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's lay assertions as to the etiology of his eye disability are not competent medical opinions.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to current glaucoma is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board concludes that the opinions of the VHA specialist and the April 2010 VA examiner are more probative on these points than the Veteran's lay assertions.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claims for service connection for an eye disability, as the most probative evidence indicates the current eye disability was not shown in service or for many years thereafter, and that the current eye disability is not otherwise related to service or a service-connected disability.  Accordingly, the claim for service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an eye disability, to include as secondary to service-connected vitiligo, is denied.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


